

116 HR 6312 IH: COVID–19 Relief for Small Businesses Act of 2020
U.S. House of Representatives
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6312IN THE HOUSE OF REPRESENTATIVESMarch 19, 2020Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide relief from COVID–19 for small business concerns, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the COVID–19 Relief for Small Businesses Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Business stabilization direct loan program.Sec. 3. Business stabilization guaranteed loan program.Sec. 4. Economic injury grants for small business concerns.Sec. 5. Economic injury disaster loans.Sec. 6. Subsidy for certain loan payments.Sec. 7. Temporary fee reductions.Sec. 8. Guarantee amounts.Sec. 9. Maximum loan amount and program levels for 7(a) loans.Sec. 10. Maximum loan amount for 504 loans.Sec. 11. Recovery assistance for microbusinesses.Sec. 12. Additional leverage for small businesses affected by the COVID–19 outbreak.Sec. 13. New Markets Venture Capital Program.Sec. 14. Grants to small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives.Sec. 15. Grant programs for small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives.Sec. 16. Waiver of matching funds requirement under the women's business center program.Sec. 17. State Trade Expansion Program.Sec. 18. Contracting and entrepreneurial development assistance.Sec. 19. Resources and services in languages other than English.Sec. 20. Authorization of appropriations for personnel.2.Business stabilization direct loan program(a)In generalThe Administrator of the Small Business Administration shall carry out a program to make loans directly to eligible borrowers.(b)Eligible borrower definedIn this section, the term eligible borrower means a person who—(1)is a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632); and(2)is located in a State or territory of the United States with a confirmed or presumed positive case of COVID–19.(c)Use of fundsIn addition to the use of proceeds currently permitted under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), loans made under this section may be used for the following purposes:(1)To make periodic payments of principal and interest, for a period not to exceed 12 months, on a loan or a loan guarantee made to an eligible borrower that meets the eligibility standards of such section 7(a).(2)To provide benefits to employees of the eligible borrower, including group life insurance, disability insurance, sick leave, annual leave, educational benefits, paid family leave, or retirement benefits (including a pension plan or IRA).(3)To pay wages to employees of the eligible borrower, and related State and Federal payroll taxes, except that loan proceeds may not be used to pay amounts under a garnishment order issued by an agency of a State or Federal Government.(4)To provide technology, hardware, or software for a shift to telework or remote work for employees of the eligible borrower to enable continuity of operations.(5)To pay rent or utilities due or owed on any place of business of the eligible borrower.(6)To refinance an existing debt (including interest) in an amount not to exceed 50 percent of the amount of the debt.(7)To provide floor plan financing or other revolving line of credit.(8)To pay past-due Federal, State, or local payroll taxes, sales taxes, or other similar taxes that are required to be collected by the eligible borrower and held in trust on behalf of a Federal, State, or local government entity.(9)To provide employees and patrons of the eligible borrower with the necessary items specified by any public health authority to mitigate the spread of COVID–19.(d)Loan terms(1)AmountLoans made under this section may not exceed $2,500,000.(2)DisbursementNot less than 10 percent, but not more than 20 percent, of the proceeds of a loan made under this section shall be disbursed not later than 5 calendar days after a loan is approved under this section.(3)TermLoans made under this section shall be for a term of 10 years, and a borrower shall not be required to repay such loan during the 12-month period beginning on the date of disbursement of the loan.(4)Interest; feesThe Administrator may not charge any interest or fees for a loan made under this section. (e)CollateralThe Administrator shall not decline to make a loan under this section to an otherwise eligible borrower due solely to inadequate collateral. The Administrator shall accept any available collateral, including subordinated liens, to secure a loan made under this section.(f)ForgivenessIf an eligible borrower that receives loan proceeds under this section demonstrates to the Administrator that the number of employees of such eligible borrower on December 31, 2021, is greater than or equal to the number of employees of such eligible borrower on December 31, 2019, the Administrator shall pay to the lender of such eligible borrower’s loan not more than 50 percent of the outstanding principal on such loan.(g)Sunset(1)In generalExcept as provided in paragraph (2), the Administrator of the Small Business Administration may not make a loan under this section after September 30, 2022.(2)ExtensionThe Administrator may extend authority to make loans under this section by an additional 6 months by notifying Congress, in writing, within 10 calendar days before any extension.(h)Emergency rulemaking authority(1)In generalWithin 15 days after the date of the enactment of this section, the Administrator of the Small Business Administration—(A)shall issue rules to carry out this section; and(B)may issue rules to establish a secondary market for loans made under this section.(2)NoticeThe notice requirements of section 553(b) of title 5, United States Code shall not apply to any issuance of rules under paragraph (1).(i)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the Small Business Administration such sums as may be necessary to pay for the cost of making $100,000,000,000 in direct loans under this section. In the previous sentence, the cost of direct loans shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a).3.Business stabilization guaranteed loan program(a)In generalThe Administrator of the Small Business Administration shall carry out a program to guarantee loans to eligible borrowers, made by banks or other lenders.(b)Eligible borrower definedIn this section, the term eligible borrower means a person who—(1)is a small business concern as defined under section 3 of the Small Business Act (15 U.S.C. 632); and(2)is located in a State or territory of the United States with a confirmed or presumed positive case of COVID–19.(c)Use of fundsIn addition to the use of proceeds currently permitted under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), loans guaranteed under this section may be used for the following purposes:(1)To make periodic payments of principal and interest, for a period not to exceed 12 months, on a loan or a loan guarantee made to an eligible borrower that meets the eligibility standards of such section 7(a).(2)To provide benefits to employees of the eligible borrower, including group life insurance, disability insurance, sick leave, annual leave, educational benefits, paid family leave, or retirement benefits (including a pension plan or IRA).(3)To pay wages to employees of the eligible borrower, and related State and Federal payroll taxes, except that loan proceeds may not be used to pay amounts under a garnishment order issued by an agency of a State or Federal Government.(4)To provide technology, hardware, or software for a shift to telework or remote work for employees of the eligible borrower to enable continuity of operations.(5)To pay rent or utilities due or owed on any place of business of the eligible borrower.(6)To refinance an existing debt (including interest) in an amount not to exceed 50 percent of the amount of the debt.(7)To provide floor plan financing or other revolving line of credit.(8)To pay past-due Federal, State, or local payroll taxes, sales taxes, or other similar taxes that are required to be collected by the eligible borrower and held in trust on behalf of a Federal, State, or local government entity.(9)To provide employees and patrons of the eligible borrower with the necessary items specified by any public health authority to mitigate the spread of COVID–19.(d)Loan terms(1)AmountLoans guaranteed under this section may not exceed $2,500,000.(2)DisbursementWith respect to a loan guaranteed under this section, loan amounts shall be disbursed as follows:(A)Not less than 10 percent, but not more than 20 percent, of such amount shall be disbursed not later than 5 calendar days after such approval.(B)Not later than 14 calendar days after such approval, any remaining amounts shall be disbursed.(3)GuaranteeLoans guaranteed under this section shall be 100 percent guaranteed by the Administrator of the Small Business Administration.(4)InterestThe Administrator and participating lenders shall not charge interest on any loan guaranteed under this section.(e)RepaymentRepayment for loans guaranteed under this section—(1)shall be amortized over a period of time not to exceed 10 years; and (2)may not begin until 12 months (which may be extended by the Administrator of the Small Business Administration) after the final disbursement of loan amounts pursuant to subsection (d)(2).(f)CollateralA lender may not decline to make a loan described under this section to an otherwise eligible borrower due solely to inadequate collateral. The Administrator shall not decline to honor a guarantee on a loan made by a lender that is guaranteed under this section solely due to inadequate collateral. Lenders shall accept any available collateral, including subordinated liens, to secure a loan guaranteed under this section.(g)FeesNeither the Administrator of the Small Business Administration nor any lender may charge any fees to an applicant in connection with a loan guaranteed under this section.(h)ForgivenessIf an eligible borrower that receives loan proceeds under this section demonstrates to the Administrator that the number of employees of such eligible borrower on December 31, 2021, is greater than or equal to the number of employees of such eligible borrower on December 31, 2019, the Administrator shall pay to the lender of such eligible borrower’s loan not more than 50 percent of the outstanding principal on such loan. (i)Sunset(1)In generalExcept as provided in paragraph (2), the Administrator of the Small Business Administration may not guarantee a loan under this section after September 30, 2022.(2)ExtensionThe Administrator may extend authority to guarantee loans under this section by an additional 6 months by notifying Congress, in writing, within 10 calendar days before any extension.(j)Emergency rulemaking authority(1)In generalWithin 15 days after the date of the enactment of this section, the Administrator of the Small Business Administration—(A)shall issue rules to carry out this section; and(B)may issue rules to establish a secondary market for loans made under this section.(2)NoticeThe notice requirements of section 553(b) of title 5, United States Code shall not apply to any issuance of rules under paragraph (1).(k)Authorization of appropriationsThere is authorized to be appropriated $100,000,000,000 to the Administrator of the Small Business Administration to carry out this section.4.Economic injury grants for small business concerns(a)GrantsThe Administrator of the Small Business Administration shall provide grants to eligible small business concerns that have suffered a substantial economic injury (as defined in section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)), directly or indirectly, as a result of the public health emergency declared because of COVID–19.(b)Definition of eligible small business concernIn this section, the term eligible small business concern means a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) or an independent contractor. (c)Amount of grantA grant provided under this section shall be in an amount that is not more than $100,000.(d)Use of fundsAn eligible small business concern that receives a grant under this section may use the grant funds to address the direct effects of the COVID–19 pandemic, including—(1)providing paid sick leave to employees unable to work;(2)maintaining payroll to retain employees during business disruptions or substantial slowdowns;(3)meeting increased costs to obtain materials unavailable from the original source of the eligible small business concern due to interrupted supply chains;(4)making payments under a lease or mortgage loan related to a place of operation of the small business concern;(5)repaying obligations that cannot be met due to revenue losses; and(6)other expenses as deemed appropriate by the Administrator.(e)Application(1)In generalAn eligible small business concern desiring a grant under this section shall submit to the Administration an application at such time, in such manner, and containing such information as the Administration may require.(2)StandardsThe Administrator shall establish minimum qualifying standards to ensure that applicants adversely impacted by the effects of COVID–19 pandemic receive funds expeditiously under this section.(f)ProceduresThe Administrator shall establish procedures to verify and document compliance with the requirements under this section in order to prevent waste, fraud, and abuse of funds awarded under this section.(g)Authorization of appropriationsThere is authorized to be appropriated $100,000,000,000 to the Administrator to carry out this section.(h)Emergency rulemaking authority(1)In generalWithin 15 days after the date of the enactment of this section, the Administrator of the Small Business Administration shall issue rules to carry out this section.(2)NoticeNotice requirements of section 553(b) of title 5, United States Code shall not apply to any issuance of rules under paragraph (1).(i)ReportNot later than March 31, 2022, the Administrator of the Small Business Administration shall submit to Congress a report that includes—(1)the number of grants made under this section, disaggregated by the number of grants made—(A)in an amount less than or equal to $20,000;(B)in an amount greater than $20,000 but less than or equal to $40,000;(C)in an amount greater than $40,000 but less than or equal to $60,000;(D)in an amount greater than $60,000 but less than or equal to $80,000; and(E)in an amount greater than $80,000 but less than or equal to $100,000;(2)the average amount of an award;(3)an analysis of the program established under this section and recommendations for improvement;(4)the average time from receipt of an application to approval of grant under this section; and(5)the average time from approval of grant to disbursement of grant funds.(j)TerminationThe authority to carry out grants under this section shall terminate on September 30, 2021.5.Economic injury disaster loans(a)TermsWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19, the Administrator of the Small Business Administration—(1)may make such a loan to a start-up small business concern;(2)may waive any rules related to affiliation; and(3)shall, with respect to such a loan made to a cooperative, waive any requirement that the borrower of such loan provide a personal guarantee to repay such loan.(b)Preliminary amounts(1)In generalAn applicant for a loan under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 may request that the Administrator provide an advance in the amount requested by such applicant (not to exceed $10,000) to such applicant within 3 days after the Administrator receives an application from such applicant.(2)VerificationBefore disbursing amounts under this subsection, the Administrator shall verify that the applicant is a small business concern (as defined under section 3 of such Act (15 U.S.C. 632)).(3)RepaymentAn applicant that is subsequently denied a loan under such section 7(b)(2) shall not be required to repay any amounts of an advance provided under this subsection.(c)Approval and ability To repay for small dollar loansWith respect to a loan made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) in response to COVID–19 that does not exceed $350,000, the Administrator—(1)may approve an applicant based solely on the credit score of the applicant and shall not require an applicant to submit a tax return or a tax return transcript for such approval; or(2)use alternative appropriate methods to determine an applicant’s ability to repay.(d)Emergencies involving federal primary responsibility qualifying for small business administration assistanceSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended—(1)in subparagraph (A), by striking or at the end;(2)in subparagraph (B), by striking or at the end;(3)in subparagraph (C), by striking or at the end;(4)by redesignating subparagraph (D) as subparagraph (E);(5)by inserting after subparagraph (C) the following:(D)an emergency involving Federal primary responsibility determined to exist by the President under the section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)); or; (6)in subparagraph (E), as so redesignated—(A)by striking or (C) and inserting (C), or (D);(B)by striking disaster declaration each place it appears and inserting disaster or emergency declaration;(C)by striking disaster has occurred and inserting disaster or emergency has occurred;(D)by striking such disaster and inserting such disaster or emergency; and(E)by striking disaster stricken and inserting disaster- or emergency-stricken; and(7)in the flush matter following subparagraph (E) (as so redesignated), by striking the period at the end and inserting the following: : Provided further, that for purposes of subparagraph (D), the Administrator shall deem that such an emergency affects each State or subdivision thereof (including counties), and that each State or subdivision has sufficient economic damage to small business concerns to qualify for assistance under this paragraph and the Administrator shall accept applications for such assistance immediately..(e)Credit elsewhere requirementsThe flush matter following subparagraph (E) (as so redesignated) of section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended by striking That no loan or guarantee and all that follows through credit elsewhere. and inserting the following: The interest rate on a loan or guarantee made under this paragraph shall be not more than 2 percent, if the Administrator determines the applicant is not able to obtain credit elsewhere, or not more than 4 percent, if the Administrator determines the applicant is able to obtain credit elsewhere..(f)EligibilitySection 7(b)(2) of the Small Business Act is amended by striking small agricultural cooperative and inserting small cooperative.(g)Additional amounts(1)In generalThe Administrator of the Small Business Administration may increase by 20 percent the amount received by an eligible small business concern under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) to cover continuity-of-operations and risk mitigation improvements, including telework capability, offsite record keeping, redundancy, the administrative costs of establishing paid sick leave, and presenteeism prevention. (2)DefinitionIn this section, the term eligible small business concern means a small business concern that—(A)meets the applicable size standard established under section 3 of the Small Business Act (15 U.S.C. 632); and(B)is receiving assistance under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19.(h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out the loan program under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2))—(1)$177,000,000 for administration costs; and(2)$1,000,000,000 to provide loans or other assistance.6.Subsidy for certain loan payments(a)DefinitionsIn this section—(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof; and(2)the term covered loan means a loan that is—(A)guaranteed by the Administration under—(i)section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including a loan made under the Community Advantage Pilot Program of the Administration; or(ii)title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.); or(B)made by an intermediary to a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) using loans or grants received under section 7(m) of the Small Business Act (15 U.S.C. 636(m)).(b)Sense of congressIt is the sense of Congress that—(1)all borrowers are adversely affected by COVID–19;(2)relief payments by the Administration are appropriate for all borrowers; and(3)in addition to the relief provided under this section, the Administration should encourage lenders to provide payment deferments, when appropriate, and to extend the maturity of covered loans, so as to avoid balloon payments or any requirement for increases in debt payments resulting from deferments provided by lenders during the period of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to COVID–19.(c)Principal and interest payments(1)In generalThe Administrator shall pay the principal, interest, and any associated fees that are owed on a covered loan in a regular servicing status—(A)with respect to a covered loan made before the date of enactment of this section and not on deferment, for the 6-month period beginning with the next payment due on the covered loan;(B)with respect to a covered loan made before the date of enactment of this section and on deferment, for the 6-month period beginning with the next payment due on the covered loan after the deferment period; and(C)with respect to a covered loan made during the period beginning on the date of enactment of this section and ending on the date that is 6 months after such date of enactment, for the 6-month period beginning with the first payment due on the covered loan.(2)Timing of paymentThe Administrator shall begin making payments under paragraph (1) on a covered loan not later than 30 days after the date on which the first such payment is due.(3)Application of paymentAny payment made by the Administrator under paragraph (1) shall be applied to the covered loan such that the borrower is relieved of the obligation to pay that amount.(d)Other requirementsThe Administrator shall—(1)communicate and coordinate with the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and State bank regulators to encourage those entities to not require lenders to increase their reserves on account of receiving payments made by the Administrator under subsection (c);(2)waive statutory limits on maximum loan maturities for any covered loan durations where the lender provides a deferral and extends the maturity of covered loans during the 1-year period following the date of enactment of this section; and(3)when necessary to provide more time because of the potential of higher volumes, travel restrictions, and the inability to access some properties during the COVID–19 pandemic, extend lender site visit requirements to—(A)not more than 60 days (which may be extended at the discretion of the Administration) after the occurrence of an adverse event, other than a payment default, causing a loan to be classified as in liquidation; and(B)not more than 90 days after a payment default.(e)Rule of constructionNothing in this section may be construed to limit the authority of the Administrator to make payments pursuant to subsection (c) with respect to a covered loan solely because the covered loan has been sold in the secondary market.(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $16,800,000,000 to carry out this section.7.Temporary fee reductions(a)PurposeThe purpose of the section is to waive borrower and lender fees on loans, including a permanent fix to waive fees for veterans and their spouses.(b)Administrative fee waiver(1)In generalDuring the period beginning on the date of enactment of this Act and ending on September 30, 2021, and to the extent that the cost of such elimination or reduction of fees is offset by appropriations, with respect to each loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) (including a recipient of assistance under the Community Advantage Pilot Program of the Administration) for which an application is approved or pending approval on or after the date of enactment of this Act, the Administrator shall—(A)in lieu of the fee otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)), collect no fee or reduce fees to the maximum extent possible; and(B)in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), collect no fee or reduce fees to the maximum extent possible.(2)Application of fee eliminations or reductionsTo the extent that amounts are made available to the Administrator for the purpose of fee eliminations or reductions under paragraph (1), the Administrator shall—(A)first use any amounts provided to eliminate or reduce fees paid by small business borrowers under clauses (i) through (iii) of section 7(a)(18)(A) of the Small Business Act (15 U.S.C. 636(a)(18)(A)), to the maximum extent possible; and(B)then use any amounts provided to eliminate or reduce fees under 7(a)(23)(A) of the Small Business Act (15 U.S.C. 636(a)(23)(A)).(c)Exception To guarantee fee waiver for veteransSection 7(a)(31)(G) of the Small Business Act (15 U.S.C. 636(a)(31)(G)) is amended—(1)by striking clause (ii); and(2)by redesignating clause (iii) as clause (ii).(d)Temporary fee elimination for the 504 loan program(1)In generalDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, and to the extent the cost of such elimination in fees is offset by appropriations, with respect to each project or loan guaranteed by the Administrator pursuant to title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) for which an application is approved or pending approval on or after the date of enactment of this section—(A)the Administrator shall, in lieu of the fee otherwise applicable under section 503(d)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 697(d)(2)), collect no fee; and(B)a development company shall, in lieu of the processing fee under section 120.971(a)(1) of title 13, Code of Federal Regulations (relating to fees paid by borrowers), or any successor thereto, collect no fee.(2)Reimbursement for waived fees(A)In generalTo the extent that the cost of such payments is offset by appropriations, the Administrator shall reimburse each development company that does not collect a processing fee pursuant to paragraph (1)(B).(B)AmountThe payment to a development company under subparagraph (A) shall be in an amount equal to 1.5 percent of the net debenture proceeds for which the development company does not collect a processing fee pursuant to paragraph (1)(B).8.Guarantee amounts(a)PurposeThe purpose of this section is to increase loan guarantee amounts in order to mitigate risk for lenders and keep credit flowing, including an emphasis on underserved borrowers.(b)7(a) loan guarantees(1)In generalSection 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)) is amended by striking ), such participation by the Administration shall be equal to and all that follows through the period at the end and inserting or the Community Advantage Pilot Program of the Administration), such participation by the Administration shall be equal to 90 percent of the balance of the financing outstanding at the time of disbursement of the loan..(2)TerminationEffective September 30, 2021, section 7(a)(2)(A) of the Small Business Act (15 U.S.C. 636(a)(2)(A)), as amended by paragraph (1), is amended to read as follows:(A)In generalExcept as provided in subparagraphs (B), (D), and (E), in an agreement to participate in a loan on a deferred basis under this subsection (including a loan made under the Preferred Lenders Program), such participation by the Administration shall be equal to—(i)75 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance exceeds $150,000; or(ii)85 percent of the balance of the financing outstanding at the time of disbursement of the loan, if such balance is less than or equal to $150,000..(c)Express loan guarantee amounts and loan size increases(1)Temporary modificationSection 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)) is amended—(A)in subparagraph (A)(iv), by striking with a guaranty rate of not more than 50 percent. and inserting the following: with a guarantee rate—(I)for a loan in an amount less than or equal to $350,000, of not more than 90 percent; and(II)for a loan in an amount greater than $350,000, of not more than 75 percent.; and(B)in subparagraph (D), by striking $350,000 and inserting $1,000,000.(2)Increase in availabilityEffective September 30, 2021, section 7(a)(31) of the Small Business Act (15 U.S.C. 636(a)(31)), as amended by paragraph (1), is amended—(A)in subparagraph (A)(iv), by striking guarantee rate and all that follows through the period at the end and inserting guarantee rate of not more than 50 percent.; and(B)in subparagraph (D), by striking $1,000,000 and inserting $500,000.9.Maximum loan amount and program levels for 7(a) loans(a)PurposeThe purpose of this section is to temporarily increase the maximum loan size in order to expand the reach of this long-term capital.(b)Maximum loan amountDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, with respect to any loan guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) for which an application is approved or pending approval on or after the date of enactment of this section, the maximum loan amount shall be $10,000,000.(c)Program levelsDuring each of fiscal years 2020 and 2021, commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall not exceed $75,000,000,000.10.Maximum loan amount for 504 loans(a)PurposeThe purpose of this section is to make refinancing of fixed assets more flexible for small business concerns seeking immediate financing and relief from the COVID–19 crisis.(b)Temporary increaseDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, with respect to each project or loan guaranteed by the Administrator pursuant to title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) for which an application is approved or pending approval on or after the date of enactment of this section, the maximum loan amount shall be $10,000,000.(c)Permanent increase for small manufacturersEffective on October 1, 2021, section 502(2)(A)(iii) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)(iii)) is amended by striking $5,500,000 and inserting $10,000,000.11.Recovery assistance for microbusinesses(a)PurposeThe purpose of this section is to allow lenders to deploy more capital, give borrowers more time to repay, increase rural lending, and cut technical assistance red tape.(b)Loans to intermediaries(1)In generalSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(A)in paragraph (3)(C)—(i)by striking and $6,000,000 and inserting $10,000,000, in the aggregate,; and(ii)by inserting before the period at the end the following: , and $4,500,000 in any of those remaining years;(B)in paragraph (4)—(i)in subparagraph (A), by striking subparagraph (C) each place that term appears and inserting subparagraphs (C) and (G);(ii)in subparagraph (C), by amending clause (i) to read as follows:(i)In generalIn addition to grants made under subparagraph (A) or (G), each intermediary shall be eligible to receive a grant equal to 5 percent of the total outstanding balance of loans made to the intermediary under this subsection if—(I)the intermediary provides not less than 25 percent of its loans to small business concerns located in or owned by one or more residents of an economically distressed area; or(II)the intermediary has a portfolio of loans made under this subsection—(aa)that averages not more than $10,000 during the period of the intermediary's participation in the program; or(bb)of which not less than 25 percent is serving rural areas during the period of the intermediary’s participation in the program.; and(iii)by adding at the end the following:(G)Grant amounts based on appropriationsIn any fiscal year in which the amount appropriated to make grants under subparagraph (A) is sufficient to provide to each intermediary that receives a loan under paragraph (1)(B)(i) a grant of not less than 25 percent of the total outstanding balance of loans made to the intermediary under this subsection, the Administration shall make a grant under subparagraph (A) to each intermediary of not less than 25 percent and not more than 30 percent of that total outstanding balance for the intermediary.; and(C)by striking paragraph (7) and inserting the following:(7)Program funding for microloansUnder the program authorized by this subsection, the Administration may fund, on a competitive basis, not more than 300 intermediaries..(2)Amendment in 2021Effective on October 1, 2021, section 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)), as amended by paragraph (1)(A), is further amended—(A)by striking $10,000,000 and by inserting $7,000,000; and(B)by striking $4,500,000 and inserting $3,000,000.(c)Temporary waiver of technical assistance grants matching requirements and flexibility on pre- and post-Loan assistanceDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, the Administration shall waive—(1)the requirement to contribute non-Federal funds under section 7(m)(4)(B) of the Small Business Act (15 U.S.C. 636(m)(4)(B)); and(2)the limitation on amounts allowed to be expended to provide information and technical assistance under clause (i) of section 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) and enter into third-party contracts to provide technical assistance under clause (ii) of such section 7(m)(4)(E).(d)Temporary duration of loans to borrowers(1)In generalDuring the period beginning on the date of enactment of this section and ending on September 30, 2021, the duration of a loan made by an eligible intermediary under section 7(m) of the Small Business Act (15 U.S.C. 636(m))—(A)to an existing borrower may be extended to not more than 8 years; and(B)to a new borrower may be not more than 8 years.(2)ReversionOn and after October 1, 2021, the duration of a loan made by an eligible intermediary to a borrower under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) shall be 7 years or such other amount established by the Administrator.(e)Program levelsSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended by adding at the end the following:(h)Microloan programFor each of fiscal years 2021 through 2025, the Administration is authorized to make—(1)$80,000,000 in technical assistance grants, as provided in section 7(m); and(2)$110,000,000 in direct loans, as provided in section 7(m)..(f)Authorization of appropriationsIn addition to amounts provided under the Consolidated Appropriations Act, 2020 (Public Law 116–93) for the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)), there is authorized to be appropriated for fiscal year 2020, to remain available until expended—(1)$50,000,000 to provide technical assistance grants under such section 7(m); and(2)$7,000,000 to provide direct loans under such section 7(m).12.Additional leverage for small businesses affected by the COVID–19 outbreak(a)In generalSection 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end the following:(E)Additional leverage base on investment(i)Exclusion of amountsIn calculating the outstanding leverage of a company for purposes of subparagraph (A) or (B), the Administrator shall exclude the amount of leverage outstanding to covered small businesses, not to exceed an amount equal to $100,000,000, if the amount excluded is used exclusively for working capital purposes.(ii)Covered small business definedIn this subparagraph, the term covered small business means a small business concern is located in a State or United States territory with at least one confirmed or presumed positive case of COVID–19..(b)ApplicationNotwithstanding any other provision of law, for purposes of additional leverage requested under subparagraph (E) of section 303(b)(2) of the Small Business Investment Act of 1958, as added by subsection (a), the Administrator shall approve or deny such request within 14 calendar days of receipt by the Administrator of the request.13.New Markets Venture Capital ProgramSection 368(a) of the Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—(1)by striking fiscal years 2001 through 2006 and inserting fiscal years 2020 through 2025;(2)in paragraph (1), by striking $150,000,000 and inserting $10,000,000,000; and(3)in paragraph (2), by striking $30,000,000 and inserting $2,000,000,000.14.Grants to small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives(a)In generalThe Administrator of the Small Business Administration shall provide grants to small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives for the purposes described in subsection (b).(b)Use of fundsGrant funds under this section shall be used for the following:(1)To purchase laptops, software, and other related technical or electronic equipment to ensure that employees of small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives may telework and provide remote customer service in response to a public health emergency declared because of COVID–19.(2)To create marketing materials for employees of small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives to educate customers on available training and counseling resources relevant to a public health emergency declared because of COVID–19.(c)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Service Corps of Retired ExecutivesThe term Service Corps of Retired Executives means the Service Corps of Retired Executives established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)).(3)Small business development centerThe term small business development center has the meaning given in section 3 of the Small Business Act (15 U.S.C. 632).(4)Women’s business centerThe term women’s business center means a women’s business center as described under section 29 of the Small Business Act (15 U.S.C. 656).(d)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 to the Administrator to carry out this Act, of which not less than $15,000,000 shall be used for grants to small business development centers.15.Grant programs for small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives(a)Small business development center grants(1)Small business development center grantsThe Administrator of the Small Business Administration shall provide grants to small business development centers (as defined in section 3 of the Small Business Act (15 U.S.C. 632)) for the purposes described in paragraph (2).(2)Use of fundsGrant funds under this subsection shall be used to educate, train, and advise owners and employees of small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) on the following matters: (A)The hazards of and prevention of the transmission and communication of COVID–19 and similar communicable diseases.(B)The potential effects to the supply chains, distribution, and sale of products of the concern, and the mitigation of such effects, during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(C)The management and practice of telework or remote customer service by electronic or other means to reduce possible transmission of COVID–19 and other communicable diseases.(D)The risks and mitigation of cyber threats in remote customer service or telework practices.(E)The mitigation of the effects of reduced travel or outside activities during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(F)Business continuity plans during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(G)Any other relevant business practices necessary to mitigate any economic effects experienced during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(3)FormulaThe Administrator and the association authorized under section 21(a)(3)(A) of the Small Business Act (15 U.S.C. 648(a)(3)(A)) shall jointly establish a formula under which grants under this subsection shall be awarded. (4)Metrics and Goals(A)In generalThe Administrator and the association described in paragraph (3) shall jointly establish goals and metrics for the use of funds made available under this subsection. Such goals and metrics shall—(i)consider the extent of the circumstances relating to the spread of COVID–19 or a similar communicable disease that affect small business concerns served by each grant recipient, particularly rural areas or economically distressed areas;(ii)ensure grant recipients comply with the requirements of paragraph (2) while also ensuring that grant recipients may have flexibility in responding to unique situations; and(iii)encourage grant recipients to develop and provide services to small business concerns that are located in areas substantially affected by COVID–19.(B)Public availabilityThe Administrator shall make publicly available the methodology by which the Administrator and the association jointly developed the metrics and goals described in subparagraph (A).(5)Authorization of appropriationsThere is authorized to be appropriated $75,000,000, to remain available until expended, to the Administrator to carry out this subsection. (b)Establishment of women’s business center and Service Corps of Retired Executives grants(1)In generalThe Administrator of the Small Business Administration shall provide grants to women’s business centers (as described under section 29 of the Small Business Act (15 U.S.C. 656)) and to chapters of the Service Corps of Retired Executives (established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B))) for the purposes described in paragraph (2).(2)Use of fundsGrant funds under this subsection shall be used to educate, train, and advise owners and employees of small business concerns on the following matters:(A)The hazards of and prevention of the transmission and communication of COVID–19 and similar communicable diseases.(B)The potential effects to the supply chains, distribution, and sale of products of the concern, and the mitigation of such effects, during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(C)The management and practice of telework or remote customer service by electronic or other means to reduce possible transmission of COVID–19 and other communicable diseases.(D)The risks and mitigation of cyber threats in remote customer service or telework practices.(E)The mitigation of the effects of reduced travel or outside activities during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(F)Business continuity plans during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(G)Any other relevant business practices necessary to mitigate any economic effects experienced during a period of a public health emergency declared because of COVID–19 or a similar communicable disease.(3)Authorization of appropriationsThere is authorized to be appropriated $25,000,000, to remain available until expended, to the Administrator to carry out this section. (c)ReportNot later than 6 months after the date of enactment of this section, and annually thereafter until the amounts authorized in subsection (a)(5) and subsection (b)(3) have been expended, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that—(1)describes, with respect to the initial year covered by the report, the programs and services developed and provided by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives in response to a public health emergency declared because of COVID–19; and(2) describes, with respect to the subsequent years covered by the report—(A)the efforts of the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives to develop services to assist small business concerns affected by COVID–19;(B)the challenges faced by owners of small business concerns in accessing services provided by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives in response to a public health emergency declared because of COVID–19;(C)the number of unique small business concerns that were served by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives under the programs established by this section; and(D)other relevant performance data with respect to small business concerns affected by COVID–19, including the number of employees affected, the effect on sales of the concern, any disruptions of supply chains, and the efforts made by the Administrator, small business development centers, women’s business centers, and chapters of the Service Corps of Retired Executives (as applicable) to mitigate these effects.16.Waiver of matching funds requirement under the women's business center programDuring the 3-month period beginning on the date of the enactment of this section, the requirement relating to obtaining cash contributions from non-Federal sources under section 29(c)(1) of the Small Business Act (15 U.S.C. 656(c)(1)) is waived for any recipient of assistance under such section 29.17.State Trade Expansion Program(a)ReimbursementThe Administrator of the Small Business Administration shall reimburse any recipient of assistance under section 22(l) of the Small Business Act (15 U.S.C. 649(l)) for financial losses relating to a foreign trade mission or a trade show exhibition that was cancelled solely due to a public health emergency declared due to COVID–19.(b)Budget plan revisionsSection 22(l)(3) of the Small Business Act (15 U.S.C. 649(l)(3)) is amended—(1)in subparagraph (D)(i), by inserting , including a budget plan for use of funds awarded under this subsection before the period at the end; and(2)by adding at the end the following new subparagraph:(E)Budget plan revisions(i)In generalA State receiving a grant under this subsection may revise the budget plan of the State submitted under subparagraph (D) after the disbursal of grant funds if—(I)the revision complies with allowable uses of grant funds under this subsection; and(II)such State submits notification of the revision to the Associate Administrator.(ii)ExceptionIf a revision under clause (i) reallocates 10 percent or more of the amounts described in the budget plan of the State submitted under subparagraph (D), the State may not implement the revised budget plan without the approval of the Associate Administrator, unless the Associate Administrator fails to approve or deny the revised plan within 10 days after receipt of such revised plan.. 18.Contracting and entrepreneurial development assistance(a)PurposeThe purpose of this section is to provide—(1)flexibility to small business Federal suppliers and to the Federal Government to more quickly award contracting dollars to small business concerns in times of economic uncertainty and downturn related to COVID–19; and(2)additional funds to resource partners of the Administration, such as small business development centers, women’s business centers, and SCORE to conduct outreach to small business concerns affected by COVID–19, including by increasing their virtual outreach capacity.(b)DefinitionsIn this section—(1)the term contracting officer has the meaning given the term in section 36(e) of the Small Business Act (15 U.S.C. 657f(e));(2)the term covered entity means a small business concern that—(A)is a party to a contract with a Federal agency; and(B)experiences an adverse impact to the operations of the small business concern as a result of COVID–19;(3)the term economically disadvantaged women-owned small business has the meaning given the term in section 127.102 of title 13, Code of Federal Regulations, or any successor regulation;(4)the term HUBZone small business concern has the meaning given the term in section 31(b) of the Small Business Act (15 U.S.C. 657a(b));(5)the term SCORE means the Service Corps of Retired Executives program established under section 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B));(6)the term small business concern owned and controlled by service-disabled veterans has the meaning given the term in section 3(q) of the Small Business Act (15 U.S.C. 632(q));(7)the term small business concern owned and controlled by women has the meaning given the term in section 8(m) of the Small Business Act (15 U.S.C. 637(m));(8)the term small business development center has the meaning given the term in section 3(t) of the Small Business Act (15 U.S.C. 632(t)); and(9)the term women’s business center means a women’s business center described in section 29 of the Small Business Act (15 U.S.C. 656).(c)Promotion of small business contracting(1)Small business contracting reliefNotwithstanding any other provision of law or regulation, during the period beginning on the date of enactment of this section and ending on September 30, 2021, the head of the Federal agency with which a covered entity has a contract shall provide the covered entity with—(A)90 additional days to carry out the responsibilities of the covered entity under the contract; or(B)an additional amount of time to carry out the responsibilities of the covered entity under the contract that the head of the Federal agency determines to be appropriate after taking into consideration the severity of the adverse impact experienced by the covered entity.(2)Payment continuationIf the performance of all or any part of the work of a Federal goods or services contract in force and effect during the period beginning on the date of enactment of this section and ending on September 30, 2021, is unavoidably delayed or interrupted by the small business contractor employees’ inability to access Government facilities, systems, or other Government-provided resources due to restrictions related to COVID–19 that have been imposed by any authority or due to orders or instructions issued by the Contracting Agency in response to COVID–19, the Government shall pay the small business contractor, upon the submission of the documentation required by the contract and according to the terms specified in the contract, the prices stipulated in the contract for goods or services as if the small business contractor had rendered and the Government accepted the goods or services. Contractor delivery schedules shall be revised and small business contractors shall be eligible for equitable adjustments based on the revised schedules.(3)Temporary sole-source award parity among contracting programsNotwithstanding any other provision of law or regulation, during the period beginning on the date of enactment of this section and ending on September 30, 2021, with respect to a small business concern owned and controlled by women, an economically disadvantaged women-owned small business, a HUBZone small business concern, or a small business concern owned and controlled by service-disabled veterans, a contracting officer may award a sole source contract to the small business concern if the anticipated award price of the contract will not exceed the maximum permissible amount for the contract, as provided under the applicable provision of the Small Business Act (15 U.S.C. 631 et seq.), as amended by this subsection.(4)Increasing sole source caps(A)Qualified hubzone small business concernsSection 31(c)(2)(A)(ii) of the Small Business Act (15 U.S.C. 657a(c)(2)(A)(ii)) is amended—(i)in subclause (I), by striking $5,000,000 and inserting $10,000,000; and(ii)in subclause (II), by striking $3,000,000 and inserting $8,000,000.(B)Small business concerns owned and controlled by service-disabled veteransSection 36(a)(2) of the Small Business Act (15 U.S.C. 657f(a)(2)) is amended—(i)in subparagraph (A), by striking $5,000,000 and inserting $10,000,000; and(ii)in subparagraph (B), by striking $3,000,000 and inserting $8,000,000.(C)Small business concerns owned and controlled by socially and economically disadvantaged individualsSection 8(a)(1)(D)(i)(II) of the Small Business Act (15 U.S.C. 637(a)(1)(D)(i)(II)) is amended—(i)by striking $5,000,000 and inserting $10,000,000; and(ii)by striking $3,000,000 and inserting $8,000,000.(D)Certain small business concerns owned and controlled by womenSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended—(i)in paragraph (7)(B)—(I)in clause (i), by striking $6,500,000 and inserting $10,000,000; and(II)in clause (ii), by striking $4,000,000 and inserting $8,000,000; and(ii)in paragraph (8)(B)—(I)in clause (i), by striking $6,500,000 and inserting $10,000,000; and(II)in clause (ii), by striking $4,000,000 and inserting $8,000,000.(5)Prompt Payments of Small Business ContractorsNotwithstanding any other provision of law or regulation, during the period beginning on the date of enactment of this section and until the invocation of the Defense Production Act on March 18, 2020, by the President is repealed or rescinded—(A)for a prime contractor (as defined in section 8701 of title 41) that is a small business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), require that the head of an agency, to the fullest extent permitted by law and to the maximum extent practicable, establish an accelerated payment date of 15 days after receipt of a proper invoice for the amount due; and(B)for a prime contractor that subcontracts with a small business concern, require that the head of an agency, to the fullest extent permitted by law and to the maximum extent practicable, establish an accelerated payment date of 15 days after receipt of a proper invoice for the amount due if the prime contractor agrees to make payments to the subcontractor in accordance with the accelerated payment date, to the maximum extent practicable, without any further consideration from or fees charged to the subcontractor.(6)8(a) extensionThe Administrator of the Small Business Administration shall allow a participant in the program established under section 8(a) of the Small Business Act on the date of enactment of this section to extend such participation by a period of 1 year.19.Resources and services in languages other than English(a)In generalThe Administrator of the Small Business Administration shall provide resources and services to small business concerns (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) in the 10 most commonly spoken languages, other than English, in the United States, which shall include Mandarin, Cantonese, Japanese, and Korean.(b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the Small Business Administration $25,000,000 to carry out this section.20.Authorization of appropriations for personnelThere is authorized to be appropriated $200,000,000 to the Administrator of the Small Business Administration for purposes of hiring staff to carry out the requirements of this Act.